Citation Nr: 0205753	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  98-13 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based in 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from January 1967 to November 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which granted the veteran service 
connection for PTSD and assigned a 50 percent disability 
rating, effective April 10, 1996.


FINDINGS OF FACT

1.  The veteran's PTSD precludes him from securing or 
following substantially gainful employment.

2.  The veteran's claim of entitlement to a total 
compensation rating based on individual unemployability was 
received in June 1999.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective November 7, 1996); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).

2.  There is no legal entitlement to a total compensation 
rating based on individual unemployability.  38 C.F.R. § 
4.16(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 U.S.C. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.102, 3.159).  In 
light of the following decision, there is no prejudice to the 
veteran by the Board proceeding with appellate review at this 
time without action to comply with the additional 
notice/development provisions of this new legislation.

The present appeal arises from the veteran's contention that 
the disability rating assigned initially by the RO after the 
grant of service connection was not appropriate.  Because 
this case arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Although it is a December 1997 rating decision which gives 
rise to the present appeal, the service connection claim 
which led to the eventual grant of service connection (and 
thus the assignment of a disability rating) was received in 
April 1996, and the RO has assigned an effective date of 
April 10, 1996, for the disability rating.  Accordingly, the 
propriety of all ratings from April 10, 1996, to the present 
must be considered.

The Board notes that applicable rating criteria for 
psychiatric disabilities changed during the time period 
covered by the appeal.  Specifically, pertinent regulations 
were changed effective November 7, 1996.  When a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The diagnostic criteria for rating psychiatric 
disabilities in effect prior to November 7, 1996, is clearly 
more beneficial to the veteran in this case.

Pursuant to Diagnostic Code 9411, prior to November 7, 1996, 
the criteria for a disability rating of 100 percent was 
warranted (1) when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; (2) where there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or (3) where the veteran was demonstrably 
unable to obtain or retain employment.

At a September 1997 VA PTSD examination, the veteran stated 
that he had last worked in November 1995 and had been 
receiving Social Security Administration Disability payments 
since April 1997.  The GAF was 50 and the diagnosis was PTSD.

In an April 1998 letter, a private psychologist indicated 
that she had evaluated the veteran for the purpose of 
determining his rehabilitation potential and employability.  
After noting the veteran's personal history, employment 
history, medical history, and current symptomatology, the 
private psychologist stated that the veteran currently 
suffered from severe PTSD symptomatology.  The psychologist 
assigned the veteran a GAF of 40.  The psychologist remarked 
that the veteran had worked for nine years but "did have 
several decompensations throughout that work period."  She 
then stated as follows:

He has difficulty concentrating, getting 
along with others, and appears anxious 
with a pressured speech pattern.  It is 
my professional opinion, that he is not a 
viable rehabilitation candidate.  He is 
unable to perform substantial, gainful 
work activity at any skill or exertional 
level because of severe symptomatology 
related to his service connected 
disorder.  

I have urged him to continue individual 
and group therapy and to consider 
psychotropic medication.  He might also 
benefit from additional inpatient 
treatment.  I do not feel he is 
employable based on his past education, 
training and work experience due to his 
severe symptomatology.

At a September 1999 VA PTSD examination, the examiner noted 
that the veteran was surly and "appeared to be at the point 
of explosiveness if triggered."  The veteran was assigned a 
GAF of 45; the diagnosis was PTSD.

In an August 2000 letter, the veteran's VA psychologist noted 
that the veteran had been treated in the inpatient PTSD unit 
on four occasions, most recently in March 2000.  The 
psychologist indicated that the veteran's "presenting 
problems" included intrusive thoughts and nightmares, sleep 
disturbances, startle response, hypervigilance, anxiety, 
depressed mood, anger and irritability, relationship 
difficulties, emotional numbing, and social withdrawal.

After considering all of the evidence of record, it is the 
judgment of the Board that the schedular criteria for a 100 
percent rating are met under the criteria in effect prior to 
November 7, 1996, as the veteran's PTSD has caused him to be 
unable to obtain or retain employment.  The veteran's private 
psychologist remarked that the veteran was not a viable 
rehabilitation candidate and was unable to perform 
substantial, gainful work because of severe symptomatology 
related to his PTSD.  In this regard, the Board observes that 
the September 1999 VA examiner assigned the veteran a GAF, 
for PTSD alone, of 45, indicative of serious occupational 
impairment (and similar to the GAF assigned by the veteran's 
private psychologist).  The aforementioned GAF scores seem 
compatible with the list of symptomatology contained in the 
August 2000 letter from the veteran's VA psychologist.  The 
Board is also aware of the fact that the veteran has been 
treated for his PTSD on an inpatient basis at least four 
times.  A discharge summary covering the most recent 
treatment period, March 2000 to April 2000, reflects that the 
veteran was discharged with a GAF of 35/37.  In sum, the 
veteran's PTSD precludes him from securing or following 
substantially gainful employment.

Under such circumstances, the Board concludes that the 
veteran's PTSD is responsible for his inability to retain 
gainful employment.  Accordingly, the criteria for the 
assignment of a 100 percent rating for PTSD throughout the 
entire period of the claim are met.  Johnson v. Brown, 7 Vet. 
App. 95 (1994); Fenderson.

As for the claim of entitlement to TDIU, a total compensation 
rating based on individual unemployability may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service- connected disability.  38 C.F.R. § 
4.16(a).  Under the provisions of 38 C.F.R. § 4.16(a), a 
total compensation rating based on individual unemployability 
may only be assigned where the veteran is not in receipt of a 
total schedular rating.  If, as in this case, a veteran is 
found to be totally disabled under the rating schedule, the 
issue of entitlement to a total compensation rating based on 
individual unemployability under 38 C.F.R. § 4.16(a) is moot.  
VAOPGCPREC 6-99.

In view of the fact that a 100 percent schedular rating is 
being assigned for the veteran's PTSD effective prior to the 
date of receipt of the veteran's claim for TDIU, the Board 
finds that the veteran's claim of entitlement to a total 
compensation rating based on individual unemployability is 
without legal merit and must be denied.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994),


ORDER

Entitlement to a 100 percent disability rating for PTSD is 
granted.

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities is dismissed.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

